 



Exhibit 10.47
AMENDMENT
TO
REGISTRATION RIGHTS AGREEMENT
     THIS AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
executed as of August 2, 2007, by and among LCC International, Inc., a Delaware
corporation (the “Corporation”), RF Investors, L.L.C., a Delaware limited
liability company (“RF Investors”), and The Raj and Neera Singh Charitable
Foundation, Inc. (the “Foundation”). Terms used but not defined herein shall
have the meanings ascribed to them in the Agreement (defined below).
WITNESSETH:
     WHEREAS, on December 22, 2006 RF Investors transferred Four Million
(4,000,000) shares of Class B common stock, par value $.01 per share, of the
Corporation (“Class B Common Stock”) to the Foundation;
     WHEREAS, pursuant to the terms of the Restated Certificate of Incorporation
of the Corporation, (i) such transferred shares of Class B Common Stock were
converted into shares of Class A common stock, par value $.01 per share, of the
Corporation (“Class A Common Stock”), and (ii) the balance of 400,000 shares of
Class B Common Stock owned by RF Investors was converted into shares of Class A
Common Stock;
     WHEREAS, following the transfer of Class B Common Stock by RF Investors to
the Foundation, no shares of Class B Common Stock are outstanding;
     WHEREAS, MCI Telecommunications Corporation, a Delaware corporation
(“MCI”), no longer owns any securities of the Corporation which are subject to
the Registration Rights Agreement, dated as of July 25, 1996, as amended (the
“Agreement”), by and among the Corporation, RF Investors and MCI;
     WHEREAS, the parties to this Amendment wish to amend the Agreement to
provide for the addition of the Foundation as a party to the Agreement, the
removal of MCI as a party to the Agreement, the deletion of all references to
Class B Common Stock, and to make certain other changes to the registration
rights provided for in the Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Effectiveness. This Amendment shall be effective as of December 22,
2006.

 



--------------------------------------------------------------------------------



 



     2. Definitions.
          (a) Section 1.1 of the Agreement is hereby amended by adding the
following definitions:
               “Foundation” means The Raj and Neera Singh Charitable Foundation,
Inc.
               “Foundation Shareholder” means the Foundation and any successor
or permitted assignee of any of its rights hereunder that holds Registrable
Securities.
          (b) The definitions of “Common Stock,” “LCC Shareholders,”
“Registrable Securities” and “RF Investors Shareholders” set forth in
Section 1.1 of the Agreement are hereby amended and restated in their entirety
to read as follows:
               “Common Stock” means the Class A Common Stock.
               “LCC Shareholders” means the RF Investors Shareholders and the
Foundation Shareholder.
               “Registrable Securities” means all shares of Class A Common Stock
held at the relevant time by an LCC Shareholder, and any other issued or
issuable shares of Class A Common Stock held by an LCC Shareholder at the
relevant time, either at the time of initial issuance or subsequently, by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when (i) they have been transferred in a public offering registered
under the Securities Act, (ii) they have been transferred in a sale made through
a broker, dealer or market-maker pursuant to Rule 144 promulgated under the
Securities Act, or (iii) the holder thereof is able to sell such securities
under Rule 144(k) of the Securities Act. For purposes of this Agreement, an LCC
Shareholder will be deemed to be a holder of Registrable Securities whenever
such LCC Shareholder has the right to acquire directly or indirectly such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions of
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.
               “RF Investors Shareholders” means RF Investors and any successor
or permitted assignee of any of its rights hereunder, other than any Foundation
Shareholder with respect to the Class A Common Stock transferred to the
Foundation on December 22, 2006.
          (c) The definitions of “Class B Common Stock” and “MCI Shareholders”
set forth in Section 1.1 of the Agreement are hereby deleted in their entirety

-2-



--------------------------------------------------------------------------------



 



     3. Amendment to Section 1.2. The second sentence of Section 1.2 of the
Agreement is hereby amended and restated in its entirety to read as follows:
               “The Corporation shall be obligated only to register Registrable
Securities pursuant to this Section 1.2 on a total of two (2) occasions for the
Foundation Shareholder and on one (1) occasion for the RF Investors
Shareholders; provided however, that such obligation shall be deemed satisfied
only when a registration statement covering at least 85% of all shares of
Registrable Securities specified in the Registration Request shall have become
effective (unless such LCC Shareholder has withdrawn such request, in which case
such registration requested to be withdrawn shall not be counted in determining
whether the Corporation’s obligation to effect two (2) registrations for the
Foundation Shareholder and one (1) registration for the RF Investors
Shareholders, as applicable, has been fulfilled) and such registration statement
shall have been continuously effective for 120 days or until all shares thereby
have been sold, if earlier.”
     4. Amendment to Section 1.4(a). Section 1.4(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:
          “Registration Procedures. If and whenever the Corporation is required
to use its best efforts to effect or cause the registration of any shares under
the Securities Act as provided in this Agreement, the Corporation shall, as
expeditiously as possible:
     (a) use its best efforts to prepare and file with the SEC within 90 days
after receipt of a Registration Request for registration with respect to such
shares, a registration statement on any form for which the Corporation then
qualifies or which counsel for the Corporation shall deem appropriate and which
form shall be available for the sale of the shares in accordance with the
intended methods of distribution thereof, and use its best efforts to cause such
registration statement to become effective; provided that before filing with the
SEC a registration statement or prospectus or any amendments or supplements
thereto, the Corporation will (i) furnish to one counsel selected by the selling
RF Investors Shareholders and one counsel selected by the selling Foundation
Shareholder copies of all such documents proposed to be filed, which documents
will be subject to the review of such counsel and (ii) notify each selling LCC
Shareholder of any stop order issued or threatened by the SEC and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;”
     5. Amendment to Section 1.6. Section 1.6 of the Agreement is hereby amended
and restated in its entirety to read as follows:
          “Expenses. The Corporation shall, whether or not any registration
statement pursuant to this Agreement shall become effective under the Securities
Act, pay all expenses incident to its performance of or compliance with this
Agreement, including without limitation, all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of counsel for the
Corporation and all independent public accountants

-3-



--------------------------------------------------------------------------------



 



(including the expenses of any audit or “cold comfort” letter) and other Persons
retained by the Corporation, the reasonable fees and disbursements of one
counsel retained by the RF Investors Shareholders and one counsel retained by
the Foundation Shareholder and any fees and disbursements of underwriters
customarily paid by issuers or sellers of securities (excluding underwriting
commissions and discounts). In all cases, any allocation of Corporation
personnel or other general overhead expenses of the Corporation or other
expenses for the preparation of financial statements or other data normally
prepared by the Corporation in the ordinary course of its business shall be
borne by the Corporation.
     6. Amendment to Section 1.9. Section 1.9 of the Agreement is hereby amended
and restated in its entirety to read as follows:
     “Transfer of Registration Rights; Successors and Assigns. The RF Investors
Shareholder may transfer or assign its rights hereunder, in whole or in part,
but only to a purchaser or other transferee of its Registrable Securities. The
Foundation may not transfer or assign any of its rights hereunder. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of each of the parties. If any LCC Shareholder shall acquire
Registrable Securities, in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be entitled to receive the benefits hereof and shall be conclusively
deemed to have agreed to be bound by all of the terms and provisions hereof.”
     7. Amendment to Section 1.12. Section 1.12 of the Agreement is hereby
amended and restated in its entirety to read as follows:
          “Notices. All notices and other communications (collectively,
“notices”) provided for or permitted to be given under this Agreement shall be
in writing and shall be given by depositing the notice in the United States
mail, addressed to the party to be notified, postage paid and registered or
certified with return receipt requested, or by such notice being delivered in
person or by facsimile communication to such party. Unless otherwise expressly
set forth herein, notices given or served pursuant hereto shall be effective
upon receipt by the party to be notified. All notices to be sent to a party
hereto shall be sent to or made at the address set forth below, or such other
address as that party may specify by notice to the other parties.
(a) if to the Company:
LCC International, Inc.
7900 Westpark Drive, Suite A-315
McLean, VA 22102
Telephone: 703-873-2000
Telecopier: 703-873-2300
Attention: President

-4-



--------------------------------------------------------------------------------



 



(b) if to RF Investors:
RF Investors, L.L.C.
201 N. Union Street, Suite 360
Alexandria, VA 22314
Telephone: 709-519-3282
Attention: President
(c) if to the Foundation:
The Raj and Neera Singh Charitable Foundation, Inc.
201 N. Union Street, Suite 360
Alexandria, VA 22314
Telephone: 709-519-3282
Attention: President
     8. New Section 1.23. The Agreement is hereby amended by adding the
following new Section 1.23:
     “1.23 Termination. This Agreement shall terminate with respect to any LCC
Shareholder immediately on the first date on which such LCC Shareholder ceases
to hold any Registrable Securities.”
     9. Miscellaneous. This Amendment shall not constitute an amendment or
modification of any provision of the Agreement not expressly referred to herein.
Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement shall remain unchanged and in full force and effect.
This Amendment may be executed in counterparts, all of which shall together
constitute a single agreement.
     10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[signature pages follow]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth in the first paragraph hereof.

            CORPORATION:

LCC INTERNATIONAL, INC.
      By:   /s/ PETER A. DELISO         Name:   Peter A. Deliso        Title:  
SVP, New Ventures   

            RF INVESTORS:

RF INVESTORS, L.L.C.
      By:   /s/ SERGE G. MARTIN         Name:   Serge G. Martin        Title:  
Vice President   

            FOUNDATION:

THE RAJ AND NEERA SINGH
     CHARITABLE FOUNDATION, INC.
      By:   /s/ SERGE G. MARTIN         Name:   Serge G. Martin        Title:  
Vice President & Director     

-6-